Case 2:19-bk-24804-VZ     Doc 275 Filed 01/30/20 Entered 01/30/20 15:37:12   Desc
                           Main Document    Page 1 of 14


   1 ALEXANDRA KRASOVEC (SBN 279578)
     DORSEY & WHITNEY LLP
   2 600 Anton Boulevard, Suite 2000
     Costa Mesa, CA 92626-7655
   3 Telephone: (714) 800-1400
     Facsimile: (714) 800-1499
   4 krasovec.alexandra@dorsey.com

   5   ERIC LOPEZ SCHNABEL (pro hac vice)
       ALESSANDRA GLORIOSO (pro hac vice)
   6   DORSEY & WHITNEY LLP
       51 West 52nd Street
   7   New York, NY 10019
       Telephone: (212) 415-9200
   8   Facsimile: (212) 953-7201
       schnabel.eric@dorsey.com
   9   clorioso.alessandra@dorsey.com
  10 Attorneys for Chongqing Strategic Emerging
     Industry LeEco Cloud Specialty Equity
  11 Investment Fund Partnership

  12

  13                      UNITED STATES BANKRUPTCY COURT
  14         CENTRAL DISTRICT OF CALIFORNIA – LOS ANGELES DIVISION
  15

  16   In re:                                   Chapter 11
  17
       YUETING JIA,                             Case No. 2:19-bk-24804-VZ
  18
                                                CHONGQING STRATEGIC
  19                                            EMERGING INDUSTRY LEECO
                Debtor.
                                                CLOUD SPECIAL EQUITY
  20                                            INVESTMENT FUND
                                                PARTNERSHIP’S SUPPLEMENTAL
  21                                            OBJECTION AND RESERVATION
                                                OF RIGHTS TO DEBTOR’S
  22                                            MOTION FOR AN ORDER
                                                APPROVING DISCLOSURE
  23                                            STATEMENT
  24                                            Judge: Hon. Vincent P. Zurzolo
  25                                            Re: Docket Nos. 94, 109, 222, 262
  26
       ///
  27
       ///
  28
       ///

       4848-2993-6818\2
Case 2:19-bk-24804-VZ           Doc 275 Filed 01/30/20 Entered 01/30/20 15:37:12     Desc
                                 Main Document    Page 2 of 14



   1            Chongqing Strategic Emerging Industry LeEco Cloud Specialty Equity
   2   Investment Fund Partnership (“Chongqing”) hereby files this supplemental
   3   objection and reservation of rights (the “Supplemental Objection”) to the motion
   4   for an order approving the disclosure statement [Docket No. 222] (the “Disclosure
   5   Statement Motion”) filed by the above-captioned debtor, Yueting Jia (the “YT”) in
   6   the above-captioned chapter 11 bankruptcy case. In support of this Supplemental
   7 Objection, Chongqing states as follows:

   8                                         BACKGROUND
   9                           CHONGQING’S RELATIONSHIP WITH YT
  10                      1.    Chongqing is creditor of YT in the approximate amount of
  11   USD$255 million. Chongqing’s claim arises out of that certain guaranty by YT
  12   pursuant to a Shares Purchase and Guaranty Agreement (the “Guaranty
  13   Agreement”) to which YT and Chongqing are parties. Pursuant to the Guaranty
  14   Agreement, YT guaranteed the obligation of LeTV Holdings (Beijing) Co., Ltd.
  15   (“LeTV”) to purchase the shares of LeCloud Computing Co., Ltd. held by
  16   Chongqing and other obligations owed to Chongqing by LeTV pursuant to the
  17   Guaranty Agreement.
  18                      2.    LeTV was required to fulfill its obligations under the Guaranty
  19   Agreement and a demand issued on April 26, 2018 by Chongqing on or before
  20   May 25, 2018. LeTV defaulted on its obligations to Chongqing. YT failed to
  21   provide any payment to Chongqing pursuant to his obligations under the Guaranty
  22   Agreement.
  23                      3.    On March 29, 2019, the China International Economic and
  24   Trade Arbitration Commission (“CIETAC”) issued an award (the “Arbitral
  25   Award”) requiring YT to undertake joint and several liabilities for an award in
  26   favor of Chongqing against LeTV and YT.
  27                      4.    On June 14, 2019, Chongqing commenced an action before the
  28   Third Intermediate People’s Court in Beijing in the People’s Republic of China by

                                                     -2 -
       4848-2993-6818\2
Case 2:19-bk-24804-VZ           Doc 275 Filed 01/30/20 Entered 01/30/20 15:37:12    Desc
                                 Main Document    Page 3 of 14



   1   submitting an application to enforce its claims, which were affirmed by CIETAC
   2   in the Arbitral Award, against LeTV and YT.
   3                                   YT’S BANKRUPTCY CASE
   4                      5.    On October 14, 2019, YT commenced the above-captioned case
   5 (the “Bankruptcy Case”) by filing a voluntary petition for relief under chapter 11

   6   of title 11 of the United States Code (the “Bankruptcy Code”). On the same date,
   7   YT filed the Debtor’s Prepackaged Plan of Reorganization [Docket No. 4].
   8                      6.    On October 25, 2019, the Office of the United States Trustee
   9   appointed an Official Committee of Unsecured Creditors (the “Committee”) in the
  10   Bankruptcy Case.
  11                      7.    On December 4, 2019, YT filed the Debtor’s Motion for an
  12   Order (I) Approving Disclosure Statement, (II) Approving Voting and Tabulation
  13   Procedures, (III) Setting Confirmation Hearing and Related Deadlines, and (IV)
  14   Granting Related Relief [Docket No. 109] (the “Original Disclosure Statement
  15   Motion”), which sought approval of an Amended Disclosure Statement [Docket
  16   No. 94] filed on November 15, 2019.
  17                      8.    On December 13, 2019, Chongqing filed an objection [Docket
  18   No. 142] (the “Original Objection”) in response to the Original Disclosure
  19   Statement Motion.
  20                      9.    On December 18, 2019, the Delaware Bankruptcy Court
  21   entered an order [Docket No. 178] transferring this Bankruptcy Case to this Court.
  22                      10.   On January 16, 2010, YT filed the Disclosure Statement
  23 Motion, wherein YT requests approval of the Amended Disclosure Statement. The

  24   Disclosure Statement Motion was noticed to be heard on February 6, 2020.
  25                      11.   On January 27, 2020, YT filed the Debtor’s First Amended
  26   Plan of Reorganization Under Chapter 11 of the Bankruptcy Code [Docket No.
  27   261] (the “Plan”).
  28

                                                    -3 -
       4848-2993-6818\2
Case 2:19-bk-24804-VZ           Doc 275 Filed 01/30/20 Entered 01/30/20 15:37:12                  Desc
                                 Main Document    Page 4 of 14



   1                      12.   On January 28, 2020, YT filed the Second Amended Disclosure
   2   Statement with Respect to Debtor’s First Amended Plan of Reorganization under
   3   Chapter 11 of the Bankruptcy Code [Docket No. 262] (the “Disclosure
   4   Statement”). 1 A notice of filing regarding the Disclosure Statement [Docekt No.
   5   264] indicates the hearing for the Court to consider the Disclosure Statement
   6   Motion will be held on February 6, 2020, at 11:00 a.m. PT.
   7                      13.   To date, YT has not extended the deadline for objections to the
   8   Amended Disclosure Statement set forth in the Disclosure Statement Motion –
   9   January 30, 2020, at 4:00 p.m. PT – or adjourned the February 6 hearing on the
  10   Disclosure Statement Motion.
  11                            CHONGQING’S ORIGINAL OBJECTION
  12                      14.   In the Original Objection to the Original Disclosure Statement
  13   Motion, Chongqing asserts that the Disclosure Statement lacks adequate
  14   information for Chongqing to evaluate its potential recovery under the Plan and
  15   whether to accept or reject the Plan. Chongqing’s objections relate to:
  16       • The nature and enforceability of YT’s right to transfer his interest in West
  17            Coast to the Trust, including information regarding the agreement or other
  18            mechanism pursuant to which YT is entitled to direct that transfer;
  19       • YT’s status as a creditor of Smart King and its affiliates;
  20       • YT’s relationships with certain insiders identified in the Amended
  21            Disclosure Statement, including the purchaser of Success Pyramid, the
  22            Funding Source who will contribute/lend funds to be used for administration
  23            of the Trust, Smart King lender and equity holder Evergrande, FF’s lender
  24            BL Mobility Fundco, LLC, and the Trustee of the Trust proposed by the
  25            Plan;
  26       • YT’s Call Option with respect to shares of Smart King held by Season Smart
  27       • Information regarding Smart King and FF affiliates’ corporate structure,
  28   1
         Capitalized terms not otherwise defined herein have the meaning ascribed in the Original Objection or
       the Disclosure Statement, as applicable.
                                                          -4 -
       4848-2993-6818\2
Case 2:19-bk-24804-VZ           Doc 275 Filed 01/30/20 Entered 01/30/20 15:37:12    Desc
                                 Main Document    Page 5 of 14



   1            ownership, governance, operations and indebtedness;
   2       • Analyses regarding dilution of Smart King shares by a number of
   3            mechanisms described in the Disclosure Statement, such as equity incentive
   4            plans, a Series B Equity Financing, and a Smart King IPO;
   5       • Limitations and prohibitions on the Trust Assets, namely injunctions and
   6            freezing orders issued by foreign courts as to assets of holding companies
   7            within Smart King’s corporate structure;
   8       • Timing information regarding the FF Global Partnership Program, such as
   9            whether and when the related transactions became fully consummated;
  10       • Explanations regarding the Plan’s proposed releases;
  11       • Information regarding causes of action that are not subject to releases under
  12            the Plan, including their value and why they will not be contributed to the
  13            Trust;
  14       • Analyses regarding potential recoveries and a liquidation analysis;
  15       • Information regarding demands made in or the status of YT’s divorce
  16            proceedings pending in the People’s Republic of China; and
  17       • The need for the Amended Disclosure Statement and other important
  18            documents to be publicly accessible in Chinese, without any need to register
  19            through the claims agent’s website.
  20                      15.   Chongqing reserved its rights to supplement the Original
  21   Objection as necessary. Original Objection ¶ 38.
  22                                 SUPPLEMENTAL OBECTION
  23                      16.   Some, but not all, of Chongqing’s objections from the Original
  24   Objection have been obviated by changes made to the Disclosure Statement. The
  25   changes made in the Plan and Disclosure Statement raise new objections to the
  26   adequacy of the Disclosure Statement. Accordingly, Chongqing hereby
  27   supplements its Original Objection.
  28

                                                    -5 -
       4848-2993-6818\2
Case 2:19-bk-24804-VZ             Doc 275 Filed 01/30/20 Entered 01/30/20 15:37:12          Desc
                                   Main Document    Page 6 of 14



   1           THE TRUST AGREEMENT AND IDENTITY OF THE TRUSTEE
   2                      17.      The Plan contemplates that the Trust Agreement and Trustee of
   3   the Trust will be disclosed in a Plan Supplement. Plan §§ 1.1.93, 6.2(e). The
   4   terms of the Trust Agreement and the identity of the Trustee should be disclosed in
   5   the Disclosure Statement or exhibits thereto.
   6                      18.      The Trust Agreement impacts important terms in the Plan, such
   7   as:
   8                            a. Qualifications for and compensation of the Trustee, id. § 6.2(e);
   9                            b. The interest rate applicable to priority claims, id. § 6.2(j)(ii);
  10                            c. The meaning of “the economic equivalent of such Assets” the
  11                               Plan proposes for YT to be able to receive from the Trust, id.
  12                               § 6.2(j)(ii); and
  13                            d. The identity of the arbitrator to adjudicate turnover actions
  14                               brought by the Trustee against YT, id. §11.9.
  15                      19.      The Trustee holds control over creditor recoveries such that
  16   creditors ought to understand who the Trustee will be before voting on the Plan.
  17   For example, the Trustee:
  18                            a. May elect to extend the term of the Trust, id. § 6.2(g);
  19                            b. May delay or defer the distribution of Trust Assets, id. § 6.2(i);
  20                            c. May consent to YT’s receipt of awards under the Future Equity
  21                               Incentive Plan that exceed the amounts stated in the Plan, id.
  22                               § 6.2(k);
  23                            d. May consent to YT’s transfer of the Call Option, id. § 6.2(l);
  24                               and
  25                            e. May evaluate whether YT failed to disclose property that
  26                               should be part of the bankruptcy estate, id. § 11.9
  27                      20.      The identity of the Trustee is especially a concern considering
  28   that YT tends to select insiders to manage important affairs. For instance:

                                                          -6 -
       4848-2993-6818\2
Case 2:19-bk-24804-VZ           Doc 275 Filed 01/30/20 Entered 01/30/20 15:37:12      Desc
                                 Main Document    Page 7 of 14



   1            • Jiawei Wang, the managing partner of FF Global, is YT’s nephew.
   2            • Lian Bossert, the individual who currently holds all preferred
   3                 membership units in Pacific Technology purportedly as YT’s nominee, is
   4                 the daughter of a FF Group employee, Deng Chaoying.
   5            • Ms. Chaoying receives YT’s bank statements at her home address.
   6            • The purchaser of Success Pyramid Ltd, Shaojie Chu, is married to YT’s
   7                 nephew, Jia Ruokun.
   8   These relationships were discussed at the initial 341 meeting of creditors.
   9   Creditors ought to be able to consider, before voting on the Plan, the qualifications
  10   for a Trustee set forth in the Trust Agreement and whether the person designated to
  11   serve as Trustee satisfies them.
  12                      21.   Similarly, any plans for the Trust to obtain financing, from
  13   whom, in what amounts, and on what terms should be disclosed. “Trust
  14   Financing” is referenced twice in the Disclosures Statement with no definition or
  15   description in the Disclosure Statement or the Plan. Disclosure Statement §§ V.H,
  16   V.I. Yet, the Plan proposes for the first distributions from the Trust to repay the
  17   Trust Financing, if any. Id. § V.I.; Plan § 6.2(j).
  18            NEED FOR ADDITIONAL DOCUMENTS AND DISCLOSURES
  19                             REGARDING PLAN TRANSACTIONS
  20                      22.   The recently amended Plan provides that the Trust will become
  21   a member of Pacific Technology pursuant to an amended PT LLCA. A draft of the
  22   amended PT LLCA should be made available to creditors in connection with
  23   solicitation of the Plan. Additionally, YT should disclose documents or
  24   information sufficient to assure that: (a) FF Global, the managing member of
  25   Pacific Technology, agrees to be bound by the Plan; and (b) Lian Bossert, the
  26   current holder of the preferred units in Pacific Technology, consents to transfer of
  27   all preferred membership units to the Trust.
  28                      23.   Creditors like Chongqing should have access to other relevant

                                                     -7 -
       4848-2993-6818\2
Case 2:19-bk-24804-VZ       Doc 275 Filed 01/30/20 Entered 01/30/20 15:37:12        Desc
                             Main Document    Page 8 of 14



   1   documents and agreements to understand whether they permit the transactions
   2   contemplated by the Plan. These include:
   3                      a. The current LLC agreement or other governing documents (e.g.
   4                         articles, bylaws), as well as any LLC agreement, articles of
   5                         incorporation, or other governing documents in effect during
   6                         and after 2018, for
   7                            i. West Coast LLC,
   8                            ii. Global Partners LLC,
   9                           iii. FF Peak Holding Limited,
  10                           iv. FF Top Holding Ltd., and
  11                            v. Smart King Ltd. (the entities stated in “i” through “v”
  12                               hereof, along with Pacific Technology, the “Entities”).
  13                      b. Documents disclosing the directors, officers, managers, and
  14                         shareholders of each of the Entities from 2018 through present.
  15                      c. The restructuring agreement between Smart King and Season
  16                         Smart dated December 31, 2018.
  17                      d. A copy of the proposed Future Equity Incentive Plan for Smart
  18                         King, as well as documents establishing and/or implementing
  19                         the following incentive plans, and evidence of any awards
  20                         granted and outstanding to date under:
  21                            i. The Short-Term Incentive Plan,
  22                            ii. The 2018 Equity Plan, or
  23                           iii. Any “other equity incentives or conversion of securities,”
  24                               as referenced in Section II.C.2.e of the Disclosure
  25                               Statement.
  26                      e. A copy of any valuation reports regarding any of the Entities or
  27                         YT’s direct or indirect ownership interest in the Entities.
  28

                                                   -8 -
       4848-2993-6818\2
Case 2:19-bk-24804-VZ             Doc 275 Filed 01/30/20 Entered 01/30/20 15:37:12         Desc
                                   Main Document    Page 9 of 14



   1                            f. Any injunctions, freezing orders, or documents providing for
   2                               prohibitions or restrictions relating to the assets of any of the
   3                               Entities.
   4                            g. To the extent not provided for above, documentation that
   5                               supports transfer of 10% of FF Top’s equity interest in Smart
   6                               King to the Trust
   7    INFORMATION EXPLAINING OR CLARIFYING CERTAIN TERMS OF
   8              THE PLAN IMPACTING DISTRIBUTIONS TO CREDITORS
   9                      24.      The Plan proposes certain treatment of claims that is not, but
  10   should be, explained or clarified in either the Disclosure Statement or the Plan
  11   itself.
  12                            The “Allowed Debt Claim Allocation Amount”
  13                      25.      The definition of “Allowed Debt Claim Allocation Amount”
  14   must be explained or clarified. The Plan defines this term as “the Allowed amount
  15   of a Debt Claim together with any unpaid interest at the rate of four percent (4%)
  16   per annum from the time the underlying debt arose through the Petition Date.”
  17   Plan § 1.1.4. It is unclear whether the four percent interest rate is intended to
  18   replace or add on to otherwise applicable interest rates on the principal amounts of
  19   Debt Claims. If a replacement, the Disclosure Statement must explain why YT has
  20   chosen to essentially disallow portions of claims with interest that accrued at
  21   higher rates, or conversely grant a windfall for claims with interest that accrued at
  22   lower rates or not at all. The Disclosure Statement should provide a legal
  23   justification for use of the Allowed Debt Claim Allocation Amount, which results
  24   in disparate treatment of similarly situated creditors, e.g. by treating their debts as
  25   though they were incurred at the same time and at the same interest rates, even
  26   though the debts were incurred at a variety of times and at a variety of interest
  27   rates.
  28

                                                         -9 -
       4848-2993-6818\2
Case 2:19-bk-24804-VZ           Doc 275 Filed 01/30/20 Entered 01/30/20 15:37:12      Desc
                                 Main Document    Page 10 of 14



   1                                   Proposed Distributions to YT
   2                      26.   The Disclosure Statement fails to and should explain why YT is
   3 proposed in the Plan’s Distribution Waterfall to receive “5% of Trust Assets (or the

   4 economic equivalent of such Trust Assets as set forth in the Trust Agreement)”

   5 while holders of Allowed Debt Claims receive 95% of the remaining Trust Assets.

   6 Plan § 6.2(j)(ii). Plus, the Distribution Waterfall contemplates that YT will receive

   7 Trust Assets once all Debt Claims are paid in full. Id. § 6.2(j)(iv). The Disclosure

   8 Statement and Plan indicate that the Future Equity Incentive Plan is meant to

   9 “reward YT for achieving FF’s strategic goals.” Disclosure Statement § II.C.5;

  10 Plan § 6.2(k). The Disclosure Statement should explain why YT should take any

  11 Trust Assets before holders of Debt Claims are paid in full, including in light of the

  12 other incentives provided through the Distribution Waterfall and Future Equity

  13 Incentive Plan.

  14                                              Releases
  15                      27.   The Plan’s release section contains a new “Standstill Period”
  16 release applicable to holders of Allowed Debt Claims. Plan § 11.4(c). It provides

  17 that while the holder of an Allowed Debt Claim may not assert certain new Causes

  18 of Action against YT in non-U.S. jurisdictions for four years after the Effective

  19 Date, actions to “pursue Other Distributions through judicial authorities in the PRC

  20 to satisfy such holder’s Debt Claim through a mechanism that will be mutually

  21 agreed to by the parties,” is permitted. Id. Any “mechanism” for pursuing Other

  22 Distributions that YT will agree to, as well as through what means he would agree,

  23 should be disclosed in the Disclosure Statement. Otherwise, Chongqing has no

  24 way of ascertaining whether it can pursue Other Distributions.

  25                      28.   Additionally, the Standstill Period provision provides that
  26 limitations periods applicable to Causes of Action that creditors refrain from

  27 asserting in non-U.S. jurisdictions “to the extent not previously expired, shall be

  28 tolled for the duration of the Standstill Period.” Id. Neither the Plan nor

                                                     -10-
       4848-2993-6818\2
Case 2:19-bk-24804-VZ           Doc 275 Filed 01/30/20 Entered 01/30/20 15:37:12     Desc
                                 Main Document    Page 11 of 14



   1   Disclosure Statement explains or assures whether non-U.S. jurisdictions in which
   2   creditors may assert claims will honor a tolling agreement.
   3        Occurrence of Discharge Date as Condition Precedent to Effective Date
   4                      29.    The Plan provides that the occurrence of the Discharge Date is
   5   a condition precedent to the Effective Date. Plan § 10.2(b). The “Discharge Date”
   6   is defined as “the date upon which the Court grants the Debtor a discharge upon
   7   the earlier of: (a) distribution of the Trust Interests to the holders of Allowed Debt
   8   Claims and (b) all Allowed Claims shall have been paid under the Plan.” Id.
   9   § 1.1.33. Yet, the Effective Date marks the date of commencement of the initial
  10   term of the Trust, id. § 6.2(g), as well as the date that the PT LLCA is supposed to
  11   be amended. Id. § 6.2(a)(i).
  12                      30.   Section 1141(d)(5) of the Bankruptcy Code requires that all
  13   payments under a plan be made before an individual debtor is granted a discharge
  14   “unless after notice and a hearing the court orders otherwise for cause.” 11 U.S.C.
  15   § 1141(d)(5). Section 1141(d)(5) sets forth other conditions upon which the Court
  16   may grant a discharge which require a finding that the value of property distributed
  17   under a plan on the effective date on account of allowed unsecured claims is not
  18   less than the amount that would have been paid on such claims under a chapter 7
  19   liquidation. Id. § 1141(d)(5)(B)(i).
  20                      31.   YT fails to explain in the Disclosure Statement, the Disclosure
  21   Statement Motion, or anywhere else why the Discharge Date should occur before
  22   unsecured claims (Allowed Debt Claims) are paid in full. The Disclosure
  23   Statement also fails to explain how it is feasible for the Discharge Date to be a
  24   condition precedent to the effective date when distributions under the Plan are teed
  25   off the Effective Date.
  26

  27

  28

                                                    -11-
       4848-2993-6818\2
Case 2:19-bk-24804-VZ           Doc 275 Filed 01/30/20 Entered 01/30/20 15:37:12     Desc
                                 Main Document    Page 12 of 14



   1                                          CONCLUSION
   2                      32.   For the reasons stated herein and in the Original Objection,
   3   Chongqing respectfully requests that the Court deny the Motion until such time as
   4   YT remedies the deficiencies identified herein and in the Original Objection.
   5                            FURTHER RESERVATION OF RIGHTS
   6                      33.   Chongqing has submitted this Supplemental Objection based on
   7   only two days’ review of the Plan and Disclosure Statement, which were filed on
   8   January 27 and 28, respectively. YT filed the Plan and Disclosure Statement in the
   9   middle of Chinese New Year, which commenced on January 25 and spans about a
  10   week, during which time most businesses in China are closed. Accordingly,
  11   Chongqing reserves its rights to submit further supplement the Original Objection
  12   and this Supplemental Objection as necessary.
  13
       Dated: January 30, 2020                          DORSEY & WHITNEY LLP
  14

  15
                                                        /s/ Alexandra Krasovec
                                                        Alexandra Krasovec (SBN 279578)
  16                                                    600 Anton Boulevard, Suite 2000
  17
                                                        Costa Mesa, CA 92626
                                                        Telephone: 714-800-1400
  18                                                    Email:
  19
                                                        krasovec.alexandra@dorsey.com

  20                                                    Eric Lopez Schnabel (pro hac vice)
  21                                                    Alessandra Glorioso (pro hac vice)
                                                        51 West 52 Street
  22                                                    New York, NY 10019
  23                                                    Telephone: (212) 415-9200
                                                        E-mail: schnabel.eric@dorsey.com
  24                                                           glorioso.alessandra@dorsey.com
  25
                                                        Attorneys for Chongqing Strategic
  26                                                    Emerging Industry Leeco Cloud Special
  27                                                    Equity Investment Fund Partnership

  28

                                                     -12-
       4848-2993-6818\2
        Case 2:19-bk-24804-VZ                     Doc 275 Filed 01/30/20 Entered 01/30/20 15:37:12                                      Desc
                                                   Main Document    Page 13 of 14



                                          PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
Dorsey & Whitney LLP
600 Anton Boulevard, Suite 2000, Costa Mesa, CA 92626
A true and correct copy of the foregoing document entitled (specify): Chonqqinq Strateqic Emerqinq Industry LeEco
Cloud Special Equity Investment Fund Partnership's Supplemental Objection and Reservation of Rights to Debtor's
Motion for an Order Approving Disclosure Statement

will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d) ; and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
01/30/2020         , I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:
 Tanya Behnam - tbehnam@polsinelli.com; tanyabehnam@gmail.com
 Jeffrey W. Dulberg - jdulberg@pszjlaw.com --- Malhar S. Pagay - mpagay@pszjlaw.com ; bdassa@pszjlaw.com
 David W . Meadows - david@davidwmeadowslaw.com
 Kelly L. Morrison - kelly.l.morrison@usdoj .gov
                                                                                       [l]   Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date)             , I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed .




                                                                                       D     Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRAN SMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P . 5 and/or controlling LBR, on (date) , I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows . Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




I declare under penalty of perjury under the laws of the United States that the foregoing is

01/30/2020         Vanessa J. Claridge
 Date                       Printed Name



            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF .SERVICE
Case 2:19-bk-24804-VZ        Doc 275 Filed 01/30/20 Entered 01/30/20 15:37:12              Desc
                              Main Document    Page 14 of 14




TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF}:
• Christopher EPrince cprince@lesnickprince.com; jmack@lesnickprince.com;
   cprince@ecf.courtdrive.com
• Randye BSoref rsoref@polsinelli.com; ccripe@polsinelli.com; ladocketing@polslnelli.com
• United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
• Emily Young pacerteam@gardencitygroup.com; rjacobs@ecf.epiqsystems.com;
   ECFlnbox@epiqsystems.com
